              Case MDL No. 2804 Document 8833 Filed 11/17/20 Page 1 of 12




                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION

MDL NO. 2804-In Re: National Prescription Opiate Litigation

Asbestos Workers Local Union No. 2 Welfare Fund v. Allergan, PLC F/K/A Actavis PLC et al,
E.D. Pennsylvania No. 2:20-cv-05191

 PLAINTIFF’S MOTION TO VACATE CONDITIONAL TRANSFER ORDER NO. 179
 WITH RESPECT TO ASBESTOS WORKERS LOCAL UNION NO. 2 WELFARE FUND V.
                ALLERGAN, PLC F/K/A ACTAVIS PLC ET AL

       COMES NOW, the Plaintiff, Asbestos Workers Local Union No. 2 Welfare Fund, by and

 through counsel, and files this Motion to Vacate Conditional Transfer Order No. 179 pursuant to

 Rule 7.1(f) of the Rules of Procedure of the Judicial Panel on Multidistrict Litigation. In support

 thereof, Plaintiff states the following:

 I.      PROCEDURAL HISTORY

         A.      Asbestos Workers Local Union No. 2 Welfare Fund Opioid Complaint.

         1.      On October 9, 2020, Plaintiff, Asbestos Workers Local Union No. 2 Welfare

 Fund, (“Asbestos Workers”) filed its Complaint in the Court of Common Pleas of Philadelphia

 County alleging that the named Defendants are responsible for damages and harm suffered by

 the Asbestos Workers as a result of the greatest current public health crisis in Pennsylvania; the

 misuse, abuse, and over-prescription of opioids.

         2.      More specifically, the Asbestos Workers’ Complaint pleads four state law causes

 of action: (1) civil insurance fraud pursuant to 18 Pa.C.S. §§ 4117(a)-(b); (2) disgorgement of

 profits; (3) breach of implied warranties; and (4) civil conspiracy. See Plaintiff’s Complaint,

 attached hereto as Exhibit “A” at ¶¶ 152-191.

         B.      Coordination of Pennsylvania’s Opioid Litigation.

                                                    1
            Case MDL No. 2804 Document 8833 Filed 11/17/20 Page 2 of 12




       3.      On March 26, 2018, the Delaware County Court of Common Pleas coordinated

sixteen (16) Pennsylvania-opioid matters to the Delaware County, Pennsylvania for pretrial

proceedings. As new Pennsylvania-opioid matters have been filed in the Commonwealth, these

cases have been transferred to the Delaware County Court of Common Pleas for coordination.

       4.      On November 9, 2020, the Asbestos Workers’ action was transferred from the

Philadelphia County Court of Common Pleas to the Delaware County Court of Common Pleas

for coordination. See the November 9, 2020 Order, attached hereto as Exhibit “B.”

       C.      Improper Notice of Removal Under 28 U.S.C. § 1331

       5.      On October 19, 2020, CVS Health Corporation (“CVS”) filed a Notice of

Removal in the Eastern District of Pennsylvania (“district court”) with respect to the Asbestos

Workers’ matter. See Asbestos Workers Local Union No. 2 Welfare Fund v. Allergan, PLC

F/K/A Actavis PLC et al, E.D. Pennsylvania No. 2:20-cv-05191. See also CVS’ October 19,

2010 Notice of Removal, attached hereto as Exhibit “C.”

       6.      Soon after, on November 11, 2020, CVS filed an Amended Notice of Removal at

which time fellow Distributor-Retailer Defendant, Walgreen Co., (“Walgreens”), joined the

notice for removal. See CVS and Walgreens’ November 11, 2010 Amended Notice of Removal,

attached hereto as Exhibit “D.”

       7.      CVS and Walgreens contend that this case is removable simply because the

Asbestos Workers’ Complaint lists some duties allegedly regulated by the federal Controlled

Substance Act (“CSA”). Yet, Plaintiff’s Complaint makes no reference whatsoever to the CSA.

       8.      Moreover, the federal docket is littered with other opioid opinions rejecting the




                                                2
                Case MDL No. 2804 Document 8833 Filed 11/17/20 Page 3 of 12




    arguments that CVS and Walgreens attempt to muster in support of removal under the CSA.1

           9.      CVS, Walgreens and other defendants are invoking federal jurisdiction as a means

    of delaying prosecution of these actions throughout the country by filing this removal petition

    and then seeking transfer to the MDL. However, these issues have already been decided in the

    Asbestos Workers’ favor and such filings prejudice Plaintiff and other defendants with

    unnecessary delays.

           10.     For reasons Federals Judges have already fully analyzed and explained, (see



1
  See e.g., DCH Health Care Auth., 2019 WL 6493932, at *1 (denying defendants’ motion to stay and granting
Plaintiffs’ motion to remand); Kingman Hosp. Inc. v. Purdue Pharma L.P., No. CV-19-08240-PCT-JJT, 2019 WL
4024773, at *2 (D. Ariz. Aug. 27, 2019) (granting hospital plaintiffs’ emergency motion to remand without further
response by defendants to the motion, finding no federal question jurisdiction existed); In Re: Nat'l Prescription Opiate
Litig., MDL No. 2804, Doc. No. 1987, at 3 (N.D. Ohio July, 24, 2019) (remanding actions brought by Jefferson County
and Franklin County to a state court in Missouri, finding that “[t]here are no federal causes of action, and the claim of
federal jurisdiction by the removing Defendant is very tenuous”); County of Kern v. Purdue Pharma L.P., No. 1:19cv-
00557-LJO-JLT, 2019 WL 3310668 (E.D. Cal. July 23, 2019) (granting motion to remand, finding no federal question
jurisdiction existed); Mecklenburg Cnty. v. Purdue Pharma, L.P., No. 3:19-cv-463, 2019 WL 3207795 (E.D. Va. July
16, 2019) (granting motion to remand, finding no federal question jurisdiction existed); Illinois Public Risk Fund v.
Purdue Pharma L.P., No. 19 C 3210, 2019 WL 3080929 (N.D. Ill. July 15, 2019) (granting motion to remand, finding
no federal question jurisdiction existed); City of El Monte v. Purdue Pharma L. P., No. 2:19-cv-03588-JFW-PLA, Doc.
No. 39 (C.D. Cal. June 18, 2019) (granting motion to remand, finding no federal question jurisdiction existed); Cnty.
Bd. of Arlington Cnty. v. Purdue Pharma, L.P., No. 1:19-cv-402, Doc. No. 63 (E.D. Va. May 6, 2019) (granting motion
to remand, finding no federal question jurisdiction existed); Dunaway v. Purdue Pharma, L.P., No. 2:19-cv-00038,
2019 WL 2211670 (M.D. Tenn. May 22, 2019) (granting motion to remand, finding no federal question jurisdiction
existed); City of Boston v. Purdue Pharma L.P., No. 1:18-cv-12174, Doc. 32 (D. Mass. Jan. 29, 2019) (granting motion
to remand, finding no federal question jurisdiction); Tucson Medical Center v. Purdue Pharma, No. CV-18-00532-
TUC-RCC, 2018 WL 6629659 (D. Ariz. Dec. 19, 2018) (granting motion to remand, finding no federal question
jurisdiction existed); City of Reno v. Purdue Pharma, L.P., No. 3:18-cv-00454-MMD-WGC, 2018 WL 5730158 (D.
Nev. Nov. 28, 2018) (granting motion to remand, finding no federal question jurisdiction existed); In Re: Nat'l
Prescription Opiate Litig., MDL No. 2804, Doc. No. 899 (N.D. Ohio Aug, 23, 2018) (granting motion to remand,
finding no federal question jurisdiction existed); Cnty. of Anderson v. Rite Aid of S.C., Inc., No. 8:18cv1947, 2018 WL
8800188, at *10 (D.S.C. Aug. 20, 2018) (granting motion to remand, finding no federal question jurisdiction existed);
Weber Cnty., Utah v. Purdue Pharma, L.P., No. 1:18-cv-00089-RJS, 2018 WL 3747846 (D. Utah Aug. 7, 2018)
(granting motion to remand, finding no federal question jurisdiction existed); Uintah Cnty., Utah v. Purdue Pharma,
L.P., No. 2:18-cv-00585-RJS, 2018 WL 3747847 (D. Utah Aug. 7, 2018) (granting motion to remand, finding no
federal question jurisdiction existed); State of New Mexico ex rel. Balderas v. Purdue Pharma, L.P., No. 1:18-cv-
00386-JCH-KBM, 2018 WL 2942346, (D.N.M. June 12, 2018) (granting motion to remand, finding no federal question
jurisdiction existed); State of Delaware ex rel. Denn, 2018 WL 1942363 (granting motion to remand, finding no federal
question jurisdiction existed); State of West Virginia ex rel. Morrisey, 2017 WL 357307 (granting motion to remand,
finding no federal question jurisdiction existed); and Mobile Cty. Bd. of Health v. Sackler, CV 1:19-01007-KD-B, 2020
WL 223618 (S.D. Ala. Jan. 15, 2020) (holding that the distributor defendant failed to show any of Plaintiff’s asserted
state-law violations depend on non-existent state-law duties supplied by statute or regulation or that the content of those
state-law duties is measured by federal law.)
                                                            3
             Case MDL No. 2804 Document 8833 Filed 11/17/20 Page 4 of 12




Footnote No. 1), there is no federal question jurisdiction here, and CVS and Walgreens’ grounds

for removal are baseless.

        11.     Further, removal here suffers another defect: CVS and Walgreens’ amended

notice of removal does not indicate that all other properly served Defendants consented to the

removal as required by 28 U.S.C. § 1446(2)(A).

        D.      Plaintiff Has Already Filed a Motion for Remand

        12.     The Asbestos Workers’ matter is currently pending in the Eastern District of

Pennsylvania (“district court”) before the Hon. Juan R. Sanchez. Pursuant to the Federal Rules

of Civil Procedure § 1446, (see 28 U.S.C.A. § 1446(b)(1)), Plaintiff filed its Motion for Remand

on November 16, 2020.

        E.      Conditional Transfer Order No. 179 and Plaintiff’s Opposition Thereto

        13.     On October 27, 2020, the JPML issued Conditional Transfer Order (CTO No.

179) (MDL No. 2804 Dkt. 8711), designating certain cases for transfer to the MDL, including

Plaintiff’s case.

        14.     On November 3, Plaintiff filed a Notice of Opposition to Conditional Transfer

Order (EDPA Dkt. 5).

        15.     Given the pending remand motion and the reasons set forth herein, it is

respectfully submitted that the Panel should not consider transfer of this case to the MDL until

after the district court has ruled upon remand. Instead, as contemplated by § 20.131 of the

Manual for Complex Litigation, the Panel should allow the district court to decide the remand

motion and then, if still relevant, determine if this case should be transferred to the MDL.

II.     ARGUMENT

         A.         THIS PANEL SHOULD VACATE THE CTO WITH RESPECT TO THE
                                         4
          Case MDL No. 2804 Document 8833 Filed 11/17/20 Page 5 of 12




                 ASBESTOS WORKERS’ MATTER AND ALLOW THE DISTRICT
                 COURT TO ACT AS THE GATEKEEPER TO THE MDL AND TO
                 PROMOTE JUDICIAL EFFICIENCY

       16.     The Panel should deny transfer pending a decision from the district court on

Plaintiff’s motion to remand.

       17.     Here, CVS and Walgreens are attempting to use unfounded and failed grounds to

invoke federal jurisdiction and then have this matter transferred to the MDL before a decision on

remand is made. Once there, Plaintiff’s matter will be delayed until Judge Polster is available to

make a decision on remand.

       18.     Meanwhile, the coordinated state court proceedings will move forward. CVS and

Walgreens’ filing will unnecessarily burden the docket of MDL 2804 and force Judge Polster to

rule on a motion to remand. Vacating the CTO with respect to the Asbestos Workers’ matter

until after the decision on remand will avoid this and result in a just and efficient outcome here.

       19.     Vacating the transfer order until after the district court has ruled on remand serves

an important gatekeeping function with respect to the MDL and promotes judicial economy. The

Panel has vacated orders conditionally transferring actions where it does not serve the

convenience of the parties, promote just and efficient conduct of the litigation, and will not result

in a just and efficient outcome. See In re Petroleum Prod. Antitrust Litig., 476 F. Supp. 455, 458

(U.S. Jud. Pan. Mult. Lit. 1979); In re Bridgestone/Firestone, Inc., Tires Prod. Liab. Litig., 659

F. Supp. 2d 1371, 1372 (U.S. Jud. Pan. Mult. Lit. 2009).

       20.     Vacating the transfer order until after the remand decision will achieve these goals

because the district court is in the best position to analyze the relevant case law and positions and

come to a speedy decision. The JPML Rules specifically state that “matters such as motions to

dismiss or to remand, raising issues unique to the particular case, may be particularly appropriate
                                                 5
             Case MDL No. 2804 Document 8833 Filed 11/17/20 Page 6 of 12




for resolution before the Panel acts on the motion to transfer.” Rules of Procedure of the Judicial

Panel on Multidistrict Litigation 2.1(d).; Manual for Complex Litigation, § 20.131 (4th ed.

2004). The JPML Rules further note that: “[t]he transferor court should not postpone motions,

suspend further proceedings, or automatically stay discovery.” Id.

        21.     Importantly, judicial efficiency will be enhanced because regardless of whether

the remand is granted or denied, allowing the district court to complete its task will result in one

less burden on the MDL judge.

        22.     Moreover, there is no risk of inconsistent rulings, as the district court will be in

the best position to analyze the applicable law of the jurisdiction, which Judge Polster would

have to eventually analyze himself. The potential for inconsistent rulings here is small,

compared to the prejudice that results from transferring a case before the decision on remand. At

the same time, if the CTO is not vacated, Plaintiff will not be truly free to participate in the

MDL, due to their pending motion to remand. As a result, the Asbestos Workers’ matter will

essentially be in limbo.

        23.     Based on the foregoing, transfer is not beneficial in this case because it would

only prejudice Plaintiff and other parties while failing to achieve the just or efficient outcome

that is the goal of the MDL process. See In re IBM, 316 F. Supp. 976, 977 (U.S. Jud. Pan. Mult.

Lit. 1970) (vacating conditional transfer order where action would be seriously impaired by a

transfer).

        24.     All of this can be avoided by vacating CTO No. 179 with respect to the Asbestos

Workers’ matter until the decision on remand is made by the district court. Doing so is in the

interests of justice and judicial efficiency where, as here, the grounds for removal are so clearly

lacking.
                                                   6
           Case MDL No. 2804 Document 8833 Filed 11/17/20 Page 7 of 12




         B.      This Panel Should Vacate the CTO with Respect to the Asbestos Workers’
                 Matter Because There is no Basis for Federal Jurisdiction

                 1.        Standard of Review

       25.     “Federal courts are courts of limited jurisdiction,” possessing “only that power

authorized by Constitution and statute.” Gunn v. Minton, 568 U.S. 251, 255 (2013) (citing

Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994)). Because “[r]emoval

statutes are ... strictly construed, with all doubts ... resolved in favor of remand,” defendants bear

“a heavy burden of showing that” an action “is properly [in] federal court.” Brown v. Jevic, 575

F.3d 322, 326 (3d Cir. 2009) (citations omitted).

       26.     For these reasons, an action can be removed to federal court on the basis of

federal question jurisdiction only if the party seeking removal can establish either that federal

law creates the cause of action or that the plaintiff’s right to relief necessarily depends on the

resolution of substantial questions of federal law. Grable and Sons Metal Prods. Inc. v. Darue

Engineering and Mf’g, 545 U.S. 308, 312 (2005) (emphasis added).

       27.     In addition, the “well-pleaded complaint” rule requires a federal question to be

presented on the face of the plaintiff’s complaint at the time of removal for federal question

jurisdiction to exist. Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987). To determine whether

a case “arises under” federal law, federal courts look solely to the allegations of the plaintiff’s

complaint that are necessary or essential to the cause of action. Gully v. First Nat'l Bank in

Meridian, 299 U.S. 109, 112 (1936) (emphasis added).

       28.     A case “arises under” federal law only “when federal law creates the cause of

action asserted[,]” or when a state law claim depends on a federal issue that is “(1) necessarily

raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court without

                                                  7
           Case MDL No. 2804 Document 8833 Filed 11/17/20 Page 8 of 12




disrupting the federal-state balance approved by Congress.” Gunn at 258. Under this standard,

“there can be no removal on the basis of a federal question unless the federal law under which

the claim arises is a direct and essential element of the plaintiff[’]s case.” In re Community Bank

of Northern Virginia, 418 F.3d 277, 293 (3d Cir. 2005) (citations omitted).

       29.     As set forth below, Defendants cannot meet their burden to remove to federal

court because this case involves solely state law claims, and thus Defendant cannot marshal

sufficient proof establishing that its claims turn on any aspect of federal law.

       30.     Where state law determines the extent to which a federal standard will apply, the

ultimate merits issue is necessarily a question of state, not federal law, and removal is therefore

impermissible. Because Plaintiff’s Complaint asserts purely state law causes of action, any effort

by a federal court to answer that question would necessarily “disrupt[] the federal-state balance

approved by Congress.” Gunn at 258.

       31.     As there is no basis for federal jurisdiction here, Plaintiff respectfully requests

that the CTO should be vacated. This Panel should refuse to allow CVS and Walgreens to use

the Federal Rules of Civil Procedure and the CTO to delay a rightful state court matter.

                 2.        This Court Lacks Subject Matter Jurisdiction as There is No
                           Substantial or Necessary Federal Question

       32.     There is no dispute that the Asbestos Workers assert only state-law causes of

action. See Exhibit “A”. CVS and Walgreens’ efforts to manufacture federal jurisdiction does

not withstand scrutiny. Here, as stated, supra, the complaint contains no federal cause of action

and makes no reference whatsoever to the CSA. Thus, federal question jurisdiction can arise

only if the “plaintiff’s right to relief necessarily depends on a resolution of a substantial question

of federal law.” Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 690 (2006)

                                                  8
            Case MDL No. 2804 Document 8833 Filed 11/17/20 Page 9 of 12




(emphasis added).

       33.     As with other opioid cases pending across the country, the Asbestos Workers’

Complaint describes Defendants’ obligations under the CSA, without referencing it, to monitor

and report suspicious opioids shipments. While Defendants’ failure to abide by these obligations

lends support to Plaintiff’s claims, the “mere presence of a federal issue in a state cause of action

does not automatically confer federal-question jurisdiction.” Merrell Dow Pharm. Inc. v.

Thompson, 478 U.S. 804, 813 106 S.Ct. 3229, 3235, 92 L.Ed.2d 650 (1986). Quite the opposite,

“the violation of federal statutes and regulations is commonly given negligence per se effect in

state tort proceedings.” Grable & Sons Metal Prod., Inc. at 318 (internal quotation marks

omitted).

       34.     In Florida Health Scis. Ctr., Inc. v. Sackler, Florida Health Scis. Ctr., Inc. v.

Sackler, (19-62992-CIV, 2020 WL 1046601 (S.D. Fla. Jan. 24, 2020), CVS filed a nearly

identical, (if not identical), Notice of Removal. See CVS’ December 5, 2019 Notice of Removal

of Florida Health Sciences, Inc. et al. v. Richard Sackler, et al., attached hereto as Exhibit “E.”

       35.     Florida Health Sciences, Inc., et al. subsequently filed a Motion to Remand. On

January 24, 2020, the United States District Court for the Southern District of Florida granted

Florida Health Sciences, Inc., et al’s Motion to Remand, holding that CVS did “not meet their

burden of demonstrating the existence of federal question jurisdiction to support removal. The

Court agrees with the reasoning set forth in other federal courts that have rejected substantially

similar arguments brought by Defendants here. Namely, that the CSA does not confer federal

subject matter jurisdiction for removal. The Court is not persuaded to find otherwise in this

action.” See Florida Health Scis. Ctr., Inc. at *4 (emphasis added).

       36.     Ignoring numerous past decisions, including Florida Health Scis. Ctr., Inc.,
                                              9
               Case MDL No. 2804 Document 8833 Filed 11/17/20 Page 10 of 12




    Defendants have repeatedly sought to remove opioid-related complaints invoking the CSA.

    Every court to have considered this issue has concluded that reference to the CSA in support of

    opioid-related state torts does not present a federal question.2 And the same should, respectfully,

    be held here.

             37.     To begin with, the Asbestos Workers’ claims do not “necessarily depend” on any

    violation of the CSA, see Empire Healthchoice at 690. CVS asserts “the source of [Plaintiff’s]

    asserted legal duties to prevent diversion and to monitor, investigate, and report suspicious

    orders of controlled substances is the CSA and its implementing regulations.” See Exhibit “C” at

    ¶ 20 and Exhibit “D” at ¶ 21.

             38.     However, even if Defendants’ CSA obligations are disputed, they are not

    “substantial” in the required sense that they are “significant to the federal system as a whole.”

    Gunn at 264. This is because the Asbestos Workers are not seeking an interpretation of the CSA

    that “affects the manner in which the government operates” and any CSA-related determinations

    “will not be controlling in any other case” since they necessarily will concern “Defendants’

    conduct.” Delaware ex rel. Denn at *4.

             39.     Moreover, and notably, the CSA contains no private right of action, which weighs

    heavily against the substantiality of any CSA issues raised. As the Supreme Court has held, it

    would “flout, or at least undermine, congressional intend” to confer federal jurisdiction under

    statutes for which there is no federal cause of action. See Merrell Dow Pharm. at 812.

             40.     For precisely the same reason, the exercise of federal jurisdiction here would

    disrupt “congressionally approved federal and state judicial responsibilities.” Grable at 314. As



2
    See the cases referenced in Footnote No. 1.
                                                      10
           Case MDL No. 2804 Document 8833 Filed 11/17/20 Page 11 of 12




courts have recognized, entertaining “garden variety” tort claims that invoke the CSA “could

lead to a flood of state law claims entering federal courts.” Delaware ex rel. Denn at *5. Having

passed the CSA without inclusion of a private right of action, it is unlikely that Congress “meant

to welcome” such cases into the federal system. Id.

       41.      In sum, CVS and Walgreens have not satisfied any of the requirements for

exercising substantial federal question jurisdiction.

           C.    CVS and Walgreens Cannot Satisfy the Unanimity Requirement

       42.      In a multi-defendant case, such as this one, “all defendants who have been

properly joined and served must join in or consent to the removal of the action.” 28 U.S.C. §

1446(2)(A). If this “unanimity requirement” is not met, a removed action must be remanded. See

Ogletree v. Barnes, 851 F.Supp. 184, 186 (E.D. Pa. 1994). CVS and Walgreens cannot establish

unanimity here not all properly served Defendants involved in the instant action consented to

removal.

       43.      As part of their Amended Notice of Removal, CVS and Walgreens included

Consent to Removal which lists a number of additional Defendants named in the Asbestos

Workers’ Complaint. See Exhibit 2 to CVS and Walgreens’ Amended Notice of Removal,

Exhibit “D.” However, not all properly served Defendants are included in the Consent to

Removal.

       44.      Thus, CVS and Walgreens have not established unanimity as required by §

1446(2)(A) to properly remove the instant action.

       WHEREFORE, the Plaintiff, Asbestos Workers Local Union No. 2 Welfare Fund,

respectfully requests that this Panel enter an Order vacating Conditional Transfer Order No. 179

with respect to Asbestos Workers Local Union No. 2 Welfare Fund v. Allergan, PLC F/K/A
                                              11
          Case MDL No. 2804 Document 8833 Filed 11/17/20 Page 12 of 12




 Actavis PLC et al, E.D. Pennsylvania No. 2:20-cv-05191, and for any other relief this Honorable

 Panel may deem appropriate.


Dated: November 17, 2020                   /s/ Gregory S. Spizer
                                           Gregory S. Spizer (Atty I.D. No. 82435)
                                           ANAPOL WEISS
                                           130 N. 18TH STREET, SUITE 1600
                                           PHILADELPHIA, PA 19103
                                           (215) 790-4578
                                           gspizer@anapolweiss.com
                                           Attorney for Plaintiff




                                                12
